DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17038382 filed on September 30th, 2020 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/30/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Enomoto (US Pub. Nº 2009/0220873).

9.	Regarding claim 1: Enomoto disclosed an inkjet printer ([0044], line 1; also see Fig. 1, reference 100) comprising: 
 	an endless transport belt ([0047], line 1; also see Fig. 1, reference 8) for transporting a medium to be printed ([0047], line 3; also see Fig. 1, reference P); 
 	at least one roller for driving the transport belt ([0046], line 1; also see Fig. 1, reference 6) and at least one additional roller for driving and/or suspending the transport belt ([0045], lines 1-2; also see Fig. 1, references 5 and 7); 
 	a detection system configured to detect a deformation of the transport belt including at least an in-plane bending deformation of at least a stretch of the transport belt ([0056], lines 1-2; [0064], lines 1-2; and [0060], lines 1-2; also see Fig. 2, references 25, 26, 47, 51 and 52) and to generate at least one deformation signal indicating the detected deformation (See Fig. 2, all the sensors 25, 26, 47, 51 and 52 are in communication with the controller 46 to provide their detection results); 
 	an actuator assembly configured to change a position and/or orientation of at least one of the rollers of the inkjet printer ([0070], lines 1-2; also see Fig. 2, reference 29); and 
 	a controller ([0067], line 1; also see Fig. 2, reference 46) configured to control the actuator assembly based on the at least one deformation signal ([0078], lines 1-3).

10.	Regarding claim 2: Enomoto disclosed the inkjet printer of claim 1, wherein the transport belt comprises a plurality of markings ([0113], lines 1-2; also see Fig. 9, reference M1-M5), and wherein the detection system is configured to detect the markings and to generate the deformation signal based on the detected and/or undetected markings ([0065] – [0068]).

11.	Regarding claim 11: Enomoto disclosed the inkjet printer of claim 1, wherein the transport belt consists of at least one type of plastic ([0047], line 1).

12.	Regarding claim 12: Enomoto disclosed the inkjet printer of claim 11, wherein the transport belt is formed of a plastic sheet provided with suction holes through which suction holes air may be drawn into a suction chamber adjacent and/or below the transport belt to hold a sheet onto the transport belt ([0047], lines 1-4).

13.	Claim 13 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Enomoto (US Pub. Nº 2009/0220873).

14.	Regarding independent claim 13: Enomoto disclosed an inkjet printer ([0044], line 1; also see Fig. 1, reference 100) comprising: 
 	an endless transport belt ([0047], line 1; also see Fig. 1, reference 8) for transporting a medium to be printed ([0047], line 3; also see Fig. 1, reference P), the transport belt being formed of a plastic sheet provided with suction holes through which suction holes air may be drawn into a suction chamber adjacent and/or below the transport belt to hold a sheet onto the transport belt ([0047], lines 1-4); 
 	at least one roller for driving the transport belt ([0046], line 1; also see Fig. 1, reference 6) and at least one additional roller for driving and/or suspending the transport belt ([0045], lines 1-2; also see Fig. 1, references 5 and 7); 
 	a detection system configured to detect a deformation of the transport belt including at least an in-plane bending deformation of at least a stretch of the transport belt ([0056], lines 1-2; [0064], lines 1-2; and [0060], lines 1-2; also see Fig. 2, references 25, 26, 47, 51 and 52) and to generate at least one deformation signal indicating the detected deformation (See Fig. 2, all the sensors 25, 26, 47, 51 and 52 are in communication with the controller 46 to provide their detection results); 
 	an actuator assembly configured to change a position and/or orientation of at least one of the rollers of the inkjet printer ([0070], lines 1-2; also see Fig. 2, reference 29); and 
 	a controller ([0067], line 1; also see Fig. 2, reference 46) configured to control the actuator assembly based on the at least one deformation signal ([0078], lines 1-3).

15.	Claims 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Enomoto (US Pub. Nº 2009/0220873).

16.	Regarding independent claim 14: Enomoto disclosed method for controlling ([0002], lines 1-2) an inkjet printer ([0044], line 1; also see Fig. 1, reference 100), comprising the steps of: 
 	driving, using at least one roller ([0046], line 1; also see Fig. 1, reference 6), an endless transport belt of the inkjet printer ([0047], line 1; also see Fig. 1, reference 8) for transporting a medium to be printed ([0047], line 3; also see Fig. 1, reference P), wherein in addition at least one additional roller for driving and/or carrying the transport belt is provided ([0045], lines 1-2; also see Fig. 1, references 5 and 7); 
 	detecting a deformation of the transport belt including at least an in-plane bending deformation of at least a stretch of the transport belt ([0056], lines 1-2; [0064], lines 1-2; and [0060], lines 1-2; also see Fig. 2, references 25, 26, 47, 51 and 52); 
 	generating at least one deformation signal indicating the detected deformation (See Fig. 2, all the sensors 25, 26, 47, 51 and 52 are in communication with the controller 46 to provide their detection results); and
 	controlling ([0067], line 1; also see Fig. 2, reference 46) an actuator assembly to change a position and/or orientation of at least one of the rollers of the inkjet printer ([0070], lines 1-2; also see Fig. 2, reference 29) based on the at least one deformation signal ([0078], lines 1-3).

17.	Regarding claim 15: Enomoto disclosed the method of claim 14, further comprising the steps of: determining whether the actuator assembly can be controlled such as to sufficiently compensate for the detected deformation ([0061], lines 1-2 and [0084], lines 1-3; also see Fig. 6, step S4); and controlling, if that is the case, the actuator assembly to sufficiently compensate the detected deformation ([0091], lines 1-3; also see Fig. 6, step S6).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


20.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US Pub. Nº 2009/0220873), in view of Miyadera (JP 2008-225163).

21.	Regarding claim 3: Enomoto disclosed the inkjet printer of claim 2.
 	Enomoto is silent about wherein the detection system comprises at least three optical detectors wherein each optical detector is arranged and configured to detect the markings of the transport belt at a different location and to generate a corresponding optical detector signal, and wherein the detection system is configured to generate the at least one deformation signal based on the at least three optical detector signals.
 	Miyadera disclosed a detection system comprising at least three optical detectors ([0012], lines 10-11; also see Fig. 10a, references 17, 18 and 19) wherein each optical detector is arranged and configured to detect the markings of the transport belt at a different location (Fig. 10a, each of the sensors 17,18 and 19 detect markings 26a, 26b and 26c at a different location respectively) and to generate a corresponding optical detector signal, and wherein the detection system is configured to generate the at least one deformation signal based on the at least three optical detector signals ([0012], lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyadera with those of Enomoto by providing multiple optical detectors in order to detect deviation at both ends of the endless belt as described by Miyadera in paragraph [0012].

22.	Regarding claim 4: The combination of Enomoto and Miyadera disclosed the inkjet printer of claim 3, wherein the transport belt is provided with a plurality of equally-spaced perforations along its longitudinal extent as the markings, and wherein each of the optical detectors is configured to detect the position of perforations as a basis for the corresponding optical detector signal (Enomoto [0065], lines 1-4; also see Fig. 8, references 48).

23.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US Pub. Nº 2009/0220873), in view of Araki et al. (JP 2010-243205).

24.	Regarding claim 6: Enomoto disclosed the inkjet printer of claim 1.
 	Enomoto is silent about wherein the detection system comprises an image-capturing camera configured to acquire an image of a lateral edge of the transport belt and a computing module configured to extract the curvature of the lateral edge within the acquired image and to generate the deformation signal based on the extracted curvature.
 	Araki et al. disclosed a detection system (Fig. 1, reference 60) comprising an image-capturing camera ([0018], line 3; also see Fig. 1, references (65, 68)) configured to acquire an image of a lateral edge of a substrate and a computing module configured to extract the curvature of the lateral edge within the acquired image and to determine a deformation of the substrate ([0023], lines 23-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Araki et al. with those of Enomoto by using a camera to detect a deformation of the lateral edge of the belt in order to rectify a position of the endless belt more efficiently.

25.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US Pub. Nº 2009/0220873), in view of Otomo et al. (US Pub. Nº 2008/0044211).

26.	Regarding claim 7: Enomoto disclosed the inkjet printer of claim 2.
 	Enomoto is silent about wherein the actuator assembly comprises at least one axial actuator configured to change the axial positioning of a first end of a first roller of the rollers of the inkjet printer.
 	Otomo et al. disclosed an inkjet printer (Fig. 1, reference 1), comprising an endless belt (Fig. 1, reference 14) for transporting a medium to be printed (Fig. 1, reference P), a driving roller (Fig. 1, reference 11) at least one other roller (Fig. 1, reference 12), a deviation sensor (Fig. 1, reference 16), and an actuator configured to change a position and/or orientation of at least one of the rollers ([0083], lines 1-2; also see Fig. 1, reference 17), wherein the actuator assembly comprises at least one axial actuator configured to change the axial positioning of a first end of a first roller of the rollers of the inkjet printer (Fig. 5, the actuator 17 is configured to change the axial positioning of a first end of the roller 12 by moving the first end of the roll in the y-direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Otomo et al. with those of Enomoto by oscillating a first end of the roller in the y-direction, in order to move the endless belt back to its normal position.

27.	Regarding claim 8: The combination of Enomoto and Otomo et al. disclosed the inkjet printer of claim 7, wherein the actuator assembly further comprises at least one longitudinal actuator configured to change the positioning of the first end of the first roller along a travel direction of the transport belt (Enomoto Fig. 2, the inclination mechanism 29 can move the roller 7 in the longitudinal direction A, as evidenced by the curved double-sided arrow).

28.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US Pub. Nº 2009/0220873), in view of Takeuchi et al. (US Pub. Nº 2011/0063353).

29.	Regarding claim 10: Enomoto disclosed the inkjet printer of claim 1.
 	Enomoto is silent about further comprising a controller configured to change at least one parameter of a print job to be printed based on the deformation signal.
 	Takeuchi et al. disclosed an inkjet printer (Fig. 1, reference 1), comprising an endless belt (Fig. 1, reference 43) for transporting a medium to be printed (Fig. 1, reference P), a driving roller (Fig. 1, reference 41) at least one other roller (Fig. 1, reference 42), a deviation sensor (Fig. 1, reference 16), and a controller ([0047], line 2; also see Fig. 6, reference 501) configured to change at least one parameter of a print job to be printed based on a deformation signal ([0010], lines 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeuchi et al. with those of Enomoto by adjusting at least a printing parameter in order to prevent a contamination of the inside of the printing apparatus due to a deformation or skewing of the transport belt.

Allowable Subject Matter
30.	Claims 5, 9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853